Exhibit 10.4

AMENDMENT NO. 3 TO CONTRIBUTION AGREEMENT

This Amendment No. 3 (the “Amendment”) to that certain Contribution Agreement
between Summit Midstream Partners Holdings, LLC (“SMP Holdings”) and Summit
Midstream Partners, LP (“Summit MLP”), dated February 25, 2016, as amended (the
“Contribution Agreement”), is made and entered into as of November 17, 2020 (the
“Effective Time”), by and between SMP Holdings and Summit MLP, who shall
hereinafter be collectively referred to as the “Parties.” Capitalized terms used
and not defined herein shall have the meanings given to such terms in the
Contribution Agreement.

RECITALS

WHEREAS, on September 29, 2020, SMP Holdings and the Summit MLP entered into
that certain Transaction Support Agreement (the “TSA”) with the Directing
Lenders (as defined in the TSA) to facilitate a proposed consensual
restructuring of that certain term loan credit agreement (the “Term Loan”),
dated as of March 21, 2017, by and between SMP Holdings and the lenders party
thereto (the “Term Loan Lenders”), and Credit Suisse AG, Cayman Islands Branch,
as administrative agent and collateral agent (the “Term Loan Agent”), on the
terms set forth in the TSA and as specified in the term sheet attached thereto
as well as in the Strict Foreclosure Agreement (the “Strict Foreclosure
Agreement”) dated the date hereof (such transactions, the “TL Restructuring”);

WHEREAS, Summit MLP owes SMP Holdings Remaining Consideration (as defined in the
Contribution Agreement) of $180,750,000.00 under the Contribution Agreement;

WHEREAS, the TSA provides that, as part of the TL Restructuring, in complete
satisfaction of Summit MLP’s obligation to pay the Remaining Consideration to
SMP Holdings under the Contribution Agreement, Summit MLP will (i) pay to SMP
Holdings cash in the amount of $20,000,000.00, which will be used by SMP
Holdings to pay a consent premium to the Term Loan Lenders (the “Consent
Premium”); and (ii) pay to SMP Holdings cash in the amount of $6,500,000.00,
which will be used by SMP Holdings to pay additional consideration to the Term
Loan Lenders (the “Additional Consideration”);

WHEREAS, the Directing Lenders have directed the Term Loan Agent to execute a
strict foreclosure against the 2,306,972 common units representing limited
partner interests in Summit MLP (34,604,581 common units prior to Summit MLP’s
1-for-15 reverse unit split of its common units, effective November 9, 2020)
pledged as collateral under the Term Loan, in full satisfaction of all of the
Term Loan Lenders’ claims and all of SMP Holdings’ obligations under the Term
Loan, pursuant to the terms of the Strict Foreclosure Agreement;

WHEREAS, on the date hereof, SMP Holdings will (i) pay the Consent Premium and
the Additional Consideration to the Term Loan Lenders, (ii) pay the Term Loan
Agent Fees and Expenses (as defined in the TSA) to the Term Loan Agent and
(iii) pay the Ad Hoc Group Fees and Expenses (as defined in the TSA) to the Ad
Hoc Group (as defined in the TSA);

WHEREAS, Section 10.5 of the Contribution Agreement provides that any term or
condition of the Contribution Agreement may be waived at any time by the Party
that is entitled to the benefit thereof;



--------------------------------------------------------------------------------

WHEREAS, Section 10.6 of the Contribution Agreement provides that Summit MLP
cannot execute any amendment, supplement or modification of the Contribution
Agreement without the consent or approval of the Conflicts Committee;

WHEREAS, pursuant to this Amendment, SMP Holdings hereby waives the requirements
of Section 10.6 of the Contribution Agreement.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, and intending to be legally
bound hereby, the Parties do hereby agree as follows:

1.    Amendment to Definitions. With effect from the Effective Time, the defined
term “Remaining Consideration” in the Contribution Agreement shall be amended
and restated in its entirety to read as follows:

“Remaining Consideration” means an amount equal to $0.00.

2.    Amendment to Consideration. With effect from the Effective Time,
Section 2.2 of the Contribution Agreement shall be amended and restated in its
entirety to read as follows:

 

  2.2

Consideration. Summit MLP, in complete satisfaction of its obligation to pay the
Remaining Consideration, agrees to pay SMP Holdings cash in the amount of
$26,500,000.00 and contributes to SMP Holdings $493,749.96 in cash to pay the
Term Loan Agent Fees and Expenses to the Term Loan Agent and to pay the Ad Hoc
Group Fees and Expenses to the Ad Hoc Group.

3.    No Waiver; Effect of Amendment. Except as expressly stated herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise modify the rights and remedies of the Parties to the
Contribution Agreement, and except as expressly amended hereby, the Contribution
Agreement is hereby confirmed and ratified and shall remain unchanged and in
full force and effect. From and after the Effective Time, each reference in the
Contribution Agreement to “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby” or words of like import referring to the Contribution Agreement shall
mean and be a reference to the Contribution Agreement as amended by this
Amendment.

4.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by telefacsimile, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, shall be effective as delivery of an original executed counterpart of
this Amendment.

5.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THIS AMENDMENT SHALL BE
GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW PROVISION THAT
WOULD RESULT IN THE IMPOSITION OF

 

2



--------------------------------------------------------------------------------

ANOTHER JURISDICTION’S LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ANY
DISPUTE, CONTROVERSY, REMEDY OR CLAIM BETWEEN THE PARTIES ARISING OUT OF,
RELATING TO, OR IN ANY WAY CONNECTED WITH THIS AMENDMENT, INCLUDING THE
EXISTENCE, VALIDITY, PERFORMANCE, OR BREACH THEREOF. WITH RESPECT TO ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, BUT WITHOUT PREJUDICE TO THE TERMS OF PARAGRAPH 8 BELOW,
EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY.

6.    Dispute Resolution and Arbitration; Additional Miscellaneous Terms. The
provisions of Section 1.2, Section 7.9, Section 7.10 and Article X of the
Contribution Agreement shall apply mutatis mutandis to this Amendment, and to
the Contribution Agreement as modified by this Amendment, taken together as a
single agreement, reflecting the terms as modified hereby.

 

SUMMIT MIDSTREAM PARTNERS
HOLDINGS, LLC    SUMMIT MIDSTREAM PARTNERS, LP      By: Summit Midstream GP, LLC
By:  

/s/ MARC D. STRATTON

   By:   

/s/ J. HEATH DENEKE

Name:

Title:

 

Marc D. Stratton

Executive Vice President and Chief Financial Officer

  

Name:

Title:

  

J. Heath Deneke

President and Chief Executive Officer

 

3